DETAILED ACTION
The present application 17/677,307 filed on 02/22/2022, is being examined under the first inventor to file provisions of the AIA . 

Drawings
2.	The drawings received on 02/22/2022 are accepted by the Examiner.
Priority
3.	Applicant’s claim for the benefit of a continuation application No. 16/283,596, filed on 02/22/2019, now patent No. 11,287,958, has provisional application No. 61/949,768 filed on 03/07/2014.
IDS
4.	The information disclosure statements (IDS) submitted on 02/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obvious double patenting over claims 1-10 of Patent No.: US 10,216,384 B1 and claims 1-5 of Patent No.: US 11,287,958 B2. The subject matter claimed in the instant application is disclosed in the Patent No.: US 10,216,384 B1 and US 11,287,958 B2.   For example:


Patent No.: US 11,287,958 B1
Instant Application.:  17/677,307

  1. A digital signage system, comprising: a processor and memory; a media player for delivering content to digital signage, the media player storing at least one playlist having media slots and media spots, wherein the media player is configured to play the at least one playlist having the media slots, the media slots for playing the stored media spots, wherein at least one of the stored media spots is a content controlling spot that includes intelligent content for commanding control of delivery of other media spots, the intelligent content comprising attributes and attribute values, wherein the intelligent content commands the control of delivery of other media spots by causing the content controlling spot to, upon being instigated: search for published media spots remotely located from the playlist to be played by the media player; 
identify at least one remotely located published media spot from a plurality of published media spots to be played based on a set of attributes and attribute values associated therewith; and cause the at least one remotely located published 
media spot of the plurality of the published media spots to be retrieved based on the set of attributes and attribute values associated with the published media spot, and wherein the media player plays the at least one retrieved published media spot on the digital signage.
2. The system of claim 1, wherein the at least one remotely located published media spot is stored remotely from the media player.
  

1. A digital signage system,

 comprising: a processor and memory; a media player for delivering content to digital signage, the media player storing at least one playlist having media slots and    media spots, wherein the media player is configured to play the at least one playlist having the media slots, the media slots for playing the stored media spots, wherein at least one of the stored media spots is a content controlling spot that includes intelligent content for commanding control of delivery of other media spots, the intelligent content comprising attributes and attribute values, wherein the intelligent content commands the control of delivery of other media spots by causing the content controlling spot to, upon being instigated: search for published media spots remotely located from the playlist to be played by the media player; 
identify at least one remotely located published media spot from a plurality of published media spots to be played based on a set of attributes and attribute values associated therewith; and cause the at least one remotely located published 
media spot of the plurality of the published media spots to be retrieved based on the set of attributes and attribute values associated with the published media spot, and wherein the media player plays the at least one retrieved published media spot on the digital signage.

1. A digital signage system, comprising: a processor and memory; a media player for delivering content to digital signage, the media player configured to receive at least one playlist having media slots and media spots, wherein the media player is configured to cause the at least one playlist having the media slots to 
play the media spots, wherein at
 least one of the stored media spots is a content controlling spot that includes intelligent content for commanding control of delivery of other media spots 



                        by causing the content controlling spot to, upon being instigated: 
 search for media spots                 remotely located from the playlist to be played by the media player;
 identify at least one remotely located media spot from a plurality of media spots to be played; 

                              and cause the at least one of the identified remotely located media spots of the plurality of the 
media spots to be retrieved 


and wherein the media player plays the at least one retrieved media spot on the digital signage.
2. The system of claim 1, wherein the at least one remotely located media spot is stored remotely from the media player.

12. A computer system for delivering content to digital signage, 
comprising: a processor and memory 

                  storing a media player, at least one playlist having media slots and media spots, wherein the media player is configured to cause the at least one playlist having the media slots to play the stored media spots, wherein at least one of the stored media spots is a content controlling spot that includes intelligent content for commanding control of delivery of other media spots 



  by causing the content controlling spot to, upon being instigated: 
search for media spots                  remotely located from the playlist to be played by the media player; 

identify at least one remotely located media spot from a plurality of media spots to be played; and cause the at least one of the identified remotely located media spots of the plurality of the media spots to be retrieved, 




and wherein the media player causes the at least one retrieved media spot to be played on digital signage.

Patent No.: US 10,216,384 B1

Instant Application.:  17/677,307

   1. A digital signage system, 
comprising: a processor and memory;
 a media player for delivering content to digital signage, the media player storing at least one playlist having media slots for playing media spots, 
 wherein at least one of the media spots  is a content controlling spot that includes intelligent content for commanding control of delivery of other media spots; a media spot generator portal for permitting a user having a first permission level to build an editable media spot having a framework, permission-based edit rules, and attributes, the framework comprising a plurality of content zones, the content zones editable based on the edit rules and having default content; a content zone editor portal for permitting a user having a second permission level, different from the first permission level, to edit one or more of the content zones in the framework; a scheduler portal for associating a playback schedule with the editable media spot; and a publisher for publishing the editable media spot having the associated playback schedule and attributes, wherein the content controlling spot is configured to, upon being instigated, cause the published media spot to be retrieved based on the set of attributes associated with the published media spot, and wherein the media player plays the published media spot on the digital signage. 
     

 2. The system of claim 1, 
wherein at least one of the plurality of the published media spots is stored remotely from the content controlling spot. 
   1. A digital signage system, 
comprising: a processor and memory;
 a media player for delivering content to digital signage, the media player storing at least one playlist having media slots for playing media spots, 
 wherein at least one of the media spots  is a content controlling spot that includes intelligent content for commanding control of delivery of other media spots; a media spot generator portal for permitting a user having a first permission level to build an editable media spot having a framework, permission-based edit rules, and attributes, the framework comprising a plurality of content zones, the content zones editable based on the edit rules and having default content; a content zone editor portal for permitting a user having a second permission level, different from the first permission level, to edit one or more of the content zones in the framework; a scheduler portal for associating a playback schedule with the editable media spot; and a publisher for publishing the editable media spot having the associated playback schedule and attributes, wherein the content controlling spot is configured to, upon being instigated, cause the published media spot to be retrieved based on the set of attributes associated with the published media spot, and wherein the media player plays the published media spot on the digital signage. 
     


1. A digital signage system, comprising: a processor and memory; 
a media player for delivering content to digital signage, the media player configured to receive at least one playlist having media slots and media spots, 
wherein the media player is configured to cause the at least one playlist having the media slots to 
play the media spots, wherein at
 least one of the stored media spots is a content controlling spot that includes intelligent content for commanding control of delivery of other media spots 



  by causing the content controlling spot to, upon being instigated: 
 search for media spots                 remotely located from the playlist to be played by the media player;
 identify at least one remotely located media spot from a plurality of media spots to be played; and cause the at least one of the identified remotely located media spots of the plurality of the media spots to be retrieved and 




wherein the media player plays the at least one retrieved media spot on the digital signage.






2. The system of claim 1, wherein the at least one remotely located media spot is stored remotely from the media player.



12. A computer system for delivering content to digital signage, 
comprising: a processor and memory 
   storing a media player, at least one playlist having media slots and media spots, wherein the media player is configured to cause the at least one playlist having the media slots to play the stored media spots, wherein at least one of the stored media spots is a content controlling spot that includes intelligent content for commanding control of delivery of other media spots 



  by causing the content controlling spot to, upon being instigated: 
search for media spots                  remotely located from the playlist to be played by the media player; 

identify at least one remotely located media spot from a plurality of media spots to be played; and cause the at least one of the identified remotely located media spots of the plurality of the media spots to be retrieved, 




and wherein the media player causes the at least one retrieved media spot to be played on digital signage.


Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowable subject matter: 
	The closest Prior art fail to anticipate or render obvious the features in the instant claims 1 and 12.
Stark et al. (US 20070282898 A1) discloses a digital signage system (See para. [0008], a digital signage network system delivers multimedia content), comprising: a processor and memory; a media player for delivering content to digital signage (See para. [0008], a digital signage network system delivers multimedia content), the media player storing at least one playlist having media slots for playing media spots (See para. [0021] and para. [0025], Figures 1 and Figure 2, at least one of the media player includes a memory storage device for storing a local copy of master playlist from server, the playlist having slots [e.g. illustrated by “1” to “15” in Figure 2]), wherein at least one media playlist is a content controlling spot that includes intelligent content for commanding control of delivery of other media spots (See para. [0025], para. [0026], para. [0040], para. [0042] and Figures 1 and 2, the network operator of digital signage network creates a master playlist [spots] comprises a content listing that includes both universal media identifiers such as media clips 1 through 10 and local placeholders [e.g. intelligent content] inserted into slots of master playlist slot number 5 or slot number 11 controls local site specific contents and delivers/provides each of the local multimedia players to display site specific [e.g. "target"] content, for example, the system delivers still images of key employee nurses [e.g. other key employee images] to each of the doctor's office media players when there are site specific contents stored in slot number 11 of the master’s playlist), wherein the content controlling playlist is configured to, upon being instigated, use the intelligent content to search for media spots to be played by the media player (See para. [0031]-para. [0034] and Figure 3, the system reads the master playlist from memory and analyzes each slot of master playlist to determine which slots include universal media identifiers and locates/searches any associated universal content files stored on server that are identified by the universal media identifiers, the system also reads the master playlist from memory and analyzes each slot of master playlist to determine which slots include placeholders, locates any associated targeted content files stored on server that are identified by the placeholders and transmits those targeted content files to the designated local media players to be played),  identify a plurality of published media spots to be played and cause one of the plurality of the published media spots to be retrieved (See para. [0031]-para. [0034] and Figure 3, the system transmits the master playlist and the associated universal/targeted content associated with universal media identifiers and placeholders in the master playlist to the local media players of the digital signage network), and wherein the media player plays the retrieved published media spot on the digital signage (See para. [0035], streaming the content of the targeted content files to the local media players and displaying the content on the local media player). 
Shark et al. does not explicitly disclose at least one of the media spots in the playlist is a content controlling spot that includes intelligent content for commanding control to identify at least one remotely located media spot from a plurality of media spots to be played and cause the at least one of the identified remotely located media spots of the plurality of the media spots to be retrieved. The Shark et al. reference discloses a content server interacts with a playlist 200 to command control of search or deliver other media. 
Senti et al. (US 2009/0106082 A1) discloses a target generator constructs a set of playlists in which the target information has been correlated and matched relative to a set of profiles. The target generator has artificial intelligence to search or match each of the profiles with one of the stored playlists either stored remotely or locally, but however, the Senti et al. reference does not explicitly disclose at least one of the media spots in the playlist is a content controlling spot that includes intelligent content for commanding control to identify at least one remotely located media spot from a plurality of media spots to be played and cause the at least one of the identified remotely located media spots of the plurality of the media spots to be retrieved.  The recited features in independent claims 1 and 12 are novel and non-obvious over closest prior art. The dependent claims 2-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.  
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUK TING CHOI/
Primary Examiner, Art Unit 2164